IN THE SUPREME COURT OF NORTH CAROLINA

                                             2022-NCSC-69

                                               No. 147A21

                                           Filed 17 June 2022

     IN THE MATTER OF: D.R.J.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) (2019) from orders entered on 3

     March 2021 by Judge Hal Harrison in District Court, Avery County. This matter was

     calendared in the Supreme Court on 13 May 2022 but determined on the record and

     briefs without oral argument pursuant to Rule 30(f) of the North Carolina Rules of

     Appellate Procedure.

           Stephen M. Schoeberle for petitioner-appellee Avery County Department of
           Social Services.

           Matthew D. Wunsche for appellee Guardian ad Litem.

           Parent Defender Wendy C. Sotolongo, by Assistant Parent Defender Jacky
           Brammer, for respondent-appellant father.


           MORGAN, Justice.

¶1         Respondent-father appeals the trial court order terminating his parental

     rights to “Dana,” a minor female child born in May 2010.1 The order also terminated

     the parental rights of Dana’s mother, but the mother is not a party to this appeal. We

     reverse the trial court’s order which terminates respondent-father’s parental rights.




           1   We use a pseudonym to protect the identity of the minor child and for ease of reading.
                                          IN RE D.R.J.

                                          2022-NCSC-69

                                        Opinion of the Court



                        I.   Factual and Procedural Background

¶2         After receiving reports in June 2018 and August 2018 concerning the mother’s

     drug use and the commission of violence in the presence of the juvenile Dana, the

     Avery County Department of Social Services (DSS) filed a juvenile petition on 27

     August 2018 alleging that Dana was a neglected juvenile. On 4 October 2018, the

     trial court entered an order adjudicating Dana to be a neglected juvenile based on

     stipulations by the parents to the following facts as alleged in the juvenile petition:

                  [DSS] became involved with this child on June 28, 2018
                  with a report of drug use by [the mother]. [The mother]
                  agreed to complete a drug screen for the social worker on
                  or about August 3, 2018, which came back positive for
                  methamphetamine, amphetamine, Benzodiazepam and
                  Lorazapam [sic]. On August 13, 2018, DSS received
                  another report that [the mother] and her boyfriend (not the
                  Respondent father herein) had gotten into an argument
                  over drugs in the presence of the child. Due to ongoing
                  concerns with these reports as well as drug use by the
                  Respondent father, DSS and the parents agreed the child
                  should reside with the maternal grandmother[.]

     As an interim disposition, the trial court ordered that Dana remain in the care of her

     maternal grandmother.

¶3         On 20 October 2018, prior to the disposition hearing on 25 October 2018, DSS

     received a report that Dana had been sexually abused by the maternal

     step-grandfather. On the date of the disposition hearing, DSS obtained nonsecure

     custody of Dana and placed her in a licensed foster home. In the dispositional order

     entered on 28 November 2018, the trial court found that respondent-father was
                                         IN RE D.R.J.

                                         2022-NCSC-69

                                      Opinion of the Court



     ordered previously to sign and complete a case plan, but that he had not done so. The

     trial court directed that Dana remain in DSS custody. In the subsequent 25 January

     2019 permanency planning order, the trial court set the primary plan as reunification

     with a concurrent plan of custody or guardianship with a suitable adult.

¶4         Respondent-father entered into a case plan on 26 October 2018 which required

     him to complete a mental health and substance abuse assessment, to follow all of the

     resulting recommendations, and to submit to drug screens prior to visitation with

     Dana. The case plan was subsequently modified several times in order to include the

     completion of parenting classes, as well as additional substance abuse counselling

     and outpatient treatment for alcohol addiction. Despite respondent-father’s initial

     progress in addressing his substance abuse issues in the 16 September 2020

     permanency planning order, the trial court made findings of fact which showed that

     respondent-father’s progress with his case plan had stalled. The trial court relieved

     DSS of its efforts toward the reunification of respondent-father with the juvenile

     Dana and changed the permanent plan to adoption with a concurrent plan of custody

     or guardianship with a suitable adult.

¶5         DSS filed a motion to terminate parental rights of respondent-father on 30

     September 2020, advancing these allegations as grounds for termination:

                  A. Per G.S. 7B-1111(a)(3) neither parent has not [sic] paid
                  any consistent support for the minor child, the juvenile
                  having been placed in the custody of [DSS] for a continuous
                  period of six months next preceding the filing of the
                                            IN RE D.R.J.

                                           2022-NCSC-69

                                         Opinion of the Court



                  petition, since the final Adjudication and Dispositional
                  Order was entered. Both parents have willfully failed for
                  such a period to pay a reasonable portion of the cost of care
                  for the juvenile although physically and financially able to
                  do so, in that neither parent is disabled, is able to work,
                  and has paid nothing towards the cost of care of the minor
                  child during that period of time.

                  B. Per G.S. 7B-1111(a)(6) both parents are incapable of
                  providing for the proper care and supervision of the
                  juvenile such that the juvenile is a dependent juvenile
                  within the meaning of G.S. 7B-101, and there is a
                  reasonable probability that such incapability will continue
                  for the foreseeable future. Neither parent has provided for
                  the financial or housing needs of the child since the child
                  came into the custody of [DSS], and neither is prepared to
                  do so now. The parents have done nothing to address or
                  alleviate the conditions which led to the adjudication of this
                  child as a neglected juvenile[.]2

¶6         At the conclusion of the termination hearing on 4 February 2021, the trial court

     announced that the evidence supported the termination of respondent-father’s

     parental rights under N.C.G.S. § 7B-1111(a)(6). In the termination order entered on

     3 March 2021, the trial court determined that grounds existed to terminate

     respondent-father’s parental rights under N.C.G.S. § 7B-1111(a)(3), (6), and (7). The

     trial court rendered findings of fact in its decision which mirrored the language in

     DSS’s termination motion. The trial court also made findings related to

     respondent-father’s progress toward completing his case plan and his efforts toward



           2 The motion to terminate parental rights included an additional allegation, pursuant
     to N.C.G.S. § 7B-1111(a)(7), that grounds existed to terminate only the mother’s parental
     rights due to abandonment.
                                     IN RE D.R.J.

                                     2022-NCSC-69

                                  Opinion of the Court



reunification with Dana. Based on the findings of fact, the trial court reached the

following conclusions of law related to the alleged grounds for termination of parental

rights:

             2. Grounds exist for the termination of the parental rights
             of the Respondent [p]arents;

             3. [Dana] has been adjudicated a neglected juvenile and
             there remains a strong likelihood of a repetition of neglect
             if [she] was returned to either parent;

             4. [Dana] has been left in foster care or other placement for
             more than one year without there being any reasonable
             progress made under the circumstances to correct
             conditions leading to [her] removal;

             5. The parents have willfully abandoned [Dana] by failing
             to make reasonable efforts at completing a case plan in a
             timely manner, and not addressing the problems leading to
             removal of [Dana];

             ....

             8. [DSS] has shown by clear, cogent and convincing
             evidence that the grounds exist to terminate the parental
             rights of the Respondent parents as more specifically set
             forth herein.

              ....

             10. That grounds exist pursuant to N.C.G.S. §7B-1111 for
             the termination of the parental rights of the Respondent
             parents.


The trial court ultimately concluded that it was in the juvenile Dana’s best interests

to terminate the parental rights of respondent-father, and thereupon terminated
                                             IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       respondent-father’s parental rights. Respondent-father appeals.

                                  II.   Arguments on Appeal

¶7           Respondent-father collaterally attacks the initial custody determination. He

       also challenges both the trial court’s adjudication of grounds for termination of his

       parental rights and the trial court’s conclusion of the best interests of the child. We

       address each argument in turn.

       A. Initial Determination of Custody

¶8           Respondent-father first argues that, as the parent who did not commit the

       alleged wrongdoing which led to the juvenile Dana being placed in DSS custody, he

       was “unfairly denied custody” of Dana at the outset of the case because the trial court

       never found that he was unfit or that he acted inconsistently with his constitutionally

       protected status. Respondent-father contends that Dana should have been placed in

       his care upon her removal without a requirement for his compliance with a case plan.

¶9           Dana was adjudicated as neglected based upon the parents’ stipulation to facts

       which were alleged in the juvenile petition. At the disposition hearing, the trial court

       determined that it was in Dana’s best interests for DSS to have custody of the juvenile

       and ordered the agency to assume custody.

¶ 10         Respondent-father had a right to appeal the adjudication and dispositional

       orders, see N.C.G.S. § 7B-1001(a)(3) (2021) (providing the right to appeal “[a]ny initial

       order of disposition and the adjudication order upon which it is based” to the Court
                                             IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       of Appeals), but he failed to do so. Such failure to appeal “generally serves to preclude

       a subsequent collateral attack . . . during an appeal of a later order terminating the

       parent’s parental rights[,]” In re A.S.M.R., 375 N.C. 539, 544 (2020),except that a

       collateral attack on an adjudication order or a dispositional order may be appropriate

       on appeal of an order terminating parental rights when said order “is void on its face

       for lack of jurisdiction[.]” Id. at 543 (quoting In re Wheeler, 87 N.C. App. 189, 193–94

       (1987)).

¶ 11         Respondent-father does not contend that either the adjudication order or the

       dispositional order is void, and we conclude that neither of the trial court’s orders is

       void on its face for lack of jurisdiction. Because respondent-father failed to appeal the

       adjudication and dispositional orders, they remain valid and binding, and

       respondent-father is precluded from instituting a collateral attack on the trial court’s

       custody determination in this appeal from the tribunal’s order which terminated his

       parental rights.

       B. Motion to Terminate Parental Rights

¶ 12         Respondent-father next challenges DSS’s motion to terminate his parental

       rights to the child Dana, contending that the motion insufficiently alleges the grounds

       that the trial court found to exist in order to terminate his parental rights in

       Conclusions of Law 3, 4, and 5 of the trial court’s order. A motion to terminate

       parental rights must include, inter alia, “[f]acts that are sufficient to warrant a
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       determination that one or more of the grounds for terminating parental rights exist.”

       N.C.G.S. § 7B-1104(6) (2021). “While there is no requirement that the factual

       allegations be exhaustive or extensive, they must put a party on notice as to what

       acts, omissions or conditions are at issue.” In re B.C.B., 374 N.C. 32, 34 (2020)

       (quoting In re Hardesty, 150 N.C. App. 380, 384 (2002)).

¶ 13         In this case, the termination of parental rights motion alleged grounds for the

       termination of respondent-father’s parental rights based on his alleged failure to pay

       reasonable support for Dana’s care and dependency. See N.C.G.S. 7B-1111(a)(3), (6)

       (2021). The trial court’s Conclusions of Law 3, 4, and 5, as set forth above, correspond

       to the statutory grounds for termination based on neglect, willful failure to make

       reasonable progress, and willful abandonment. See N.C.G.S. § 7B-1111(a)(1), (2), (7)

       (2021). Respondent-father asserts that the “termination motion did not allege

       grounds (a)(1) and (a)(2) at all or ground (a)(7) for [respondent-father], much less any

       specific facts to support” those grounds; therefore, these grounds for termination

       “cannot be adjudicated and should be disregarded.”

¶ 14         The guardian ad litem (GAL) concedes that the termination motion specifically

       cited only N.C.G.S. § 7B-1111(a)(3) and (a)(6) as grounds to terminate

       respondent-father’s parental rights. However, the GAL contends that the motion

       contained sufficient factual allegations to provide respondent-father with adequate

       notice that his parental rights could be terminated under N.C.G.S. § 7B-1111(a)(1)
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       and (a)(2) because “[w]ithin the paragraphs containing those citations” to (a)(3) and

       (a)(6) “the motion states: ‘The parents have done nothing to address or alleviate the

       conditions which led to the adjudication of this child as a neglected juvenile.’ ” The

       GAL further submits that the motion to terminate incorporated by reference “the

       initial adjudication and interim disposition order, the dispositional order entered on

       25 October 2018, and the 3 September 2020 permanency planning order that made

       adoption Dana’s permanent plan[,]” which describe respondent-father’s and the

       mother’s history of substance abuse, the establishment of the parents’ respective case

       plans, and “their general noncompliance with the steps of those case plans over the

       life of the case.” The GAL argues that the incorporation of these prior orders, “plus

       the language that informed respondent-father that he had not made adequate

       progress   on   the   conditions   that   led    to   the   original   adjudication,   put

       respondent[-]father on notice that his rights could be terminated based on neglect or

       willful failure to make reasonable progress.” The GAL asserts that the trial court’s

       findings support such an adjudication pursuant to N.C.G.S. § 7B-1111(a)(1) or (2).

¶ 15         DSS joins the GAL’s argument that the motion to terminate parental rights

       provided respondent-father with adequate notice that his parental rights could be

       terminated pursuant to N.C.G.S. § 7B-1111(a)(2).3 However, DSS submits that the




             3DSS only argues that the trial court properly adjudicated grounds for termination
       under N.C.G.S. § 7B-1111(a)(2). DSS does not address any of the other grounds.
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       requirement for adequate notice “may be satisfied by findings made in court orders

       attached to” the termination motion alone.

¶ 16         In support of their positions, DSS and the GAL rely upon In re Hardesty, 150

       N.C. App. 380, and In re Quevedo, 106 N.C. App. 574, 578, appeal dismissed, 332 N.C.

       483 (1992). In those cases, the Court of Appeals held that a termination of parental

       rights petition which included only a “bare recitation . . . of the alleged statutory

       grounds for termination” was insufficient to comply with the statutory requirement

       that a petition contain sufficient facts to warrant a determination that grounds for

       termination exist. In re Quevedo, 106 N.C. App. at 579; In re Hardesty, 150 N.C. App.

       at 384. In In re Quevedo, the petition to terminate parental rights alleged that the

       respondent “neglected the child[,]” and “willfully abandoned the child for at least six

       (6) months immediately preceding the filing of the petition.” 106 N.C. App. at 578–

       79. The Court of Appeals concluded that the petition sufficiently alleged grounds for

       termination because in addition to that “bare recitation” of the statutory language,

       the termination petition incorporated an earlier custody award, which contained

       “sufficient facts to warrant such a determination.” Id. at 579. The petition in In re

       Hardesty alleged that the respondent was “incapable of providing for the proper care

       and supervision of the juvenile, such that the juvenile is dependent and there is a

       reasonable probability that such incapability will continue for the foreseeable future.”

       150 N.C. App. at 384. In Hardesty, the lower appellate court opined that “[u]nlike
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                         Opinion of the Court



       Quevedo, there was no earlier order containing the requisite facts incorporated into

       the petition[,]” and decided that the petition, which “merely use[d] words similar to

       those in the statute setting out grounds for termination,” was insufficient to put the

       respondent “on notice as to what acts, omissions or conditions [were] at issue.” Id.

¶ 17         Unlike in In re Quevedo and In re Hardesty, the termination motion in the

       present case does not even contain a “bare recitation” of the statutory grounds for

       termination pursuant to N.C.G.S. § 7B-1111(a)(1) or (2). While the GAL contends that

       the termination motion’s sentence representing that the “parents have done nothing

       to address or alleviate the conditions which led to the adjudication of this child as a

       neglected juvenile[,]” which was located in the paragraph beginning “Per G.S. 7B-

       1111(a)(6) both parents are incapable of providing for the proper care and supervision

       of the juvenile such that the juvenile is a dependent juvenile” is sufficient,

       nonetheless this statement does not adequately allege the statutory language for an

       adjudication of the existence of grounds to terminate parental rights pursuant to

       N.C.G.S. § 7B-1111(a)(1) or (2). See N.C.G.S. § 7B-1111(a)(1) (“The parent has abused

       or neglected the juvenile. The juvenile shall be deemed to be abused or neglected if

       the court finds the juvenile to be an abused juvenile within the meaning of G.S. 7B-

       101 or a neglected juvenile within the meaning of G.S. 7B-101.”); see N.C.G.S. § 7B-

       1111(a)(2) (“The parent has willfully left the juvenile in foster care or placement

       outside the home for more than 12 months without showing to the satisfaction of the
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                         Opinion of the Court



       court that reasonable progress under the circumstances has been made in correcting

       those conditions which led to the removal of the juvenile.”). Therefore, we reject the

       GAL’s assertion here that the termination motion’s above-referenced sentence, even

       when coupled with the incorporation of prior orders, was “sufficient to warrant a

       determination” that grounds for terminating parental rights existed under N.C.G.S.

       § 7B-1111(a)(1) or (2). See N.C.G.S. § 7B-1104(6). We also rebuff DSS’s contention

       that respondent-father’s notice of potential adjudication pursuant to subsection (a)(2)

       “was more than sufficient” based upon the motion to terminate incorporating

       “generally all of the prior orders and court reports and specifically” the adjudication

       order, the dispositional order, and the 3 September 2020 permanency planning order.

       To hold otherwise would nullify the notice requirement of N.C.G.S. § 7B-1104(6) and

       contravene the delineation of specific grounds for terminating parental rights. The

       consequence of such a decision would require a respondent parent to refute any

       termination ground that could be supported by any facts alleged in any document

       attached to a termination motion or petition.

¶ 18         Moreover, DSS drafted the termination motion at issue and could have

       specifically included either or both N.C.G.S. § 7B-1111(a)(1) or (2) as grounds for

       termination of parental rights but did not do so. DSS’s and the GAL’s arguments on

       appeal constitute an impermissible attempt to conform the termination of parental

       rights motion to the evidence presented at the termination hearing. See In re B.L.H.,
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                         Opinion of the Court



       190 N.C. App. 142, 146 (reversing the trial court’s allowance of DSS to amend the

       termination petition at the hearing to add grounds which were not alleged), aff’d per

       curiam, 362 N.C. 674 (2008).

¶ 19         We conclude that the motion to terminate parental rights was insufficient to

       provide notice to respondent-father that his parental rights were subject to

       termination for neglect or for willful failure to make reasonable progress pursuant to

       N.C.G.S. § 7B-1111(a)(1) or (2), and therefore the trial court’s adjudication finding

       the existence of either ground was error. See In re B.O.A., 372 N.C. 372, 382 (2019)

       (“a trial court would clearly err by terminating a parent’s parental rights in a child

       for failure to make reasonable progress pursuant to N.C.G.S. § 7B-1111(a)(2) in the

       event that this ground for termination had not been alleged in the termination

       petition or motion,”) see also In re S.R.G., 195 N.C. App. 79, 83 (2009) (holding that

       the failure to allege that the parent’s parental rights were subject to termination

       pursuant to N.C.G.S. § 7B-1111(a)(2) deprived the trial court of the right to terminate

       the parent’s parental rights on the basis of that statutory ground for termination).

¶ 20         For the same reason, we find to be unpersuasive the GAL’s argument that

       respondent-father “waived any objection to the sufficiency of the petition to allege”

       grounds for termination under N.C.G.S. § 7B-1111(a)(1) or (2) because he did not

       present any such arguments at the termination of parental rights hearing and

       because he presented evidence of his compliance with the case plan along with his
                                             IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       efforts to address the issues that led to the juvenile Dana’s removal. The GAL relies,

       in part, on In re H.L.A.D., 184 N.C. App. 381, 392 (2007), aff’d per curiam, 362 N.C.

       170 (2008) for this contention. The respondent-father in In re H.L.A.D. moved to

       dismiss the termination of parental rights petition in the trial court after the

       presentation of the petitioner’s evidence and at the close of all of the evidence “based

       on the insufficiency of the evidence[.]” Id. at 392. On appeal, the respondent-father

       argued, inter alia, that the termination petition failed to comply with the

       requirements of N.C.G.S. § 7B-1104(6) by failing to allege sufficient facts to warrant

       a determination that grounds existed to terminate his parental rights. Id. at 392. The

       Court of Appeals noted in its decision that since the Rules of Civil Procedure apply to

       termination proceedings, a Rule 12(b)(6) motion cannot be made for the first time on

       appeal. Id. Because the respondent-father’s argument on appeal in In re H.L.A.D.

       challenged the legal sufficiency of the petition itself and not the sufficiency of the

       evidence as he argued in his motion to dismiss in the trial court, the Court of Appeals

       held that the respondent-father failed to properly preserve the sufficiency of the

       petition issue for appeal. Id. Notably, the father in In re H.L.A.D. was arguing that

       the facts alleged in the petition were insufficient to support the grounds alleged in

       the petition, not that the petition failed to allege the grounds on which the trial court

       ultimately made a determination. Id.

¶ 21         Additionally, it would be illogical to conclude in the instant case that
                                              IN RE D.R.J.

                                              2022-NCSC-69

                                           Opinion of the Court



       respondent-father waived appellate review by failing to object at the termination

       hearing because the motion to terminate his parental rights failed to provide him

       with notice that his parental rights were potentially subject to termination under

       N.C.G.S. § 7B-1111(a)(1) or (2). The only grounds for adjudication specified in the

       motion for termination of parental rights and at the termination hearing were

       N.C.G.S. § 7B-1111(a)(3) and (6). Grounds for termination pursuant to N.C.G.S. § 7B-

       1111(a)(1) and (2) appear for the first time in the trial court’s subsequent written

       order; therefore, the first and only available time to challenge the adjudication of the

       existence of grounds addressed in N.C.G.S. § 7B-1111(a)(1) and (2) is on appeal. See

       In re B.R.W., 278 N.C. App. 382, 2021-NCCOA-343, ¶ 40 (“An appeal is the procedure

       for ‘objecting’ to the trial court’s findings of fact and conclusions of law.”).

¶ 22          We also hold in the current case that the termination of parental rights motion

       did not provide notice to respondent-father that his parental rights were subject to

       termination for willful abandonment pursuant to N.C.G.S. § 7B-1111(a)(7). The

       termination motion only specified N.C.G.S. § 7B-1111(a)(7) as grounds for

       termination for Dana’s mother; consequently, the trial court’s findings of fact and

       conclusions of law that respondent-father abandoned Dana were erroneous. In re

       B.O.A., 372 N.C. at 382. Accordingly, we only consider the properness of the trial

       court’s adjudication of the existence of grounds to terminate for which

       respondent-father received adequate notice in the termination motion; namely
                                             IN RE D.R.J.

                                             2022-NCSC-69

                                           Opinion of the Court



       N.C.G.S. § 7B-1111(a)(3) and (6).

       C. Grounds for Adjudication

¶ 23         Respondent-father challenges the trial court’s findings of fact and the

       sufficiency of the evidence upon which the findings are based which led to the forum’s

       determination that grounds existed for the termination of his parental rights under

       N.C.G.S. § 7B-1111(a)(3) and (6). This Court reviews a trial court’s adjudication under

       N.C.G.S. § 7B-1111 “to determine whether the findings are supported by clear, cogent

       and convincing evidence and the findings support the conclusions of law.” In re

       Montgomery, 311 N.C. 101, 111 (1984). “[T]he issue of whether a trial court’s

       adjudicatory findings of fact support its conclusion of law that grounds existed to

       terminate parental rights pursuant to N.C.G.S. § 7B-1111(a)” is reviewed de novo. In

       re T.M.L., 377 N.C. 369, 2021-NCSC-55, ¶ 15.

¶ 24         As discussed above, the trial court could have only adjudicated grounds to

       terminate respondent-father’s parental rights pursuant to N.C.G.S. § 7B-1111(a)(3)

       and (6). Respondent-father acknowledges DSS alleged the existence of grounds under

       N.C.G.S. § 7B-1111(a)(3) in its motion, but he argues that no evidence was presented,

       and the trial court made no findings, concerning child support.

¶ 25         A “court may terminate parental rights upon a finding” that

                    [t]he juvenile has been placed in the custody of a county
                    department of social services . . . and the parent has for a
                    continuous period of six months immediately preceding the
                    filing of the petition or motion willfully failed to pay a
                                             IN RE D.R.J.

                                             2022-NCSC-69

                                          Opinion of the Court



                    reasonable portion of the cost of care for the juvenile
                    although physically and financially able to do so.

       N.C.G.S. § 7B-1111(a)(3) (2021).

¶ 26         Here, the trial court made a single finding concerning the payment of support,

       which recited the statutory language:

                    Per G.S. 7B-1111(a)(3) neither parent has not [sic] paid any
                    consistent support for the minor child, the juvenile having
                    been placed in the custody of [DSS] for a continuous period
                    of six months next preceding the filing of the petition. Both
                    parents have willfully failed for such a period to pay a
                    reasonable portion of the cost of care for the juvenile
                    although physically and financially able to do so, in that
                    neither parent is disabled, is able to work, and has paid
                    nothing towards the cost of care of the minor child during
                    that period of time.

       Whether this finding is best classified as an ultimate finding of fact or a conclusion

       of law is irrelevant because “that classification decision does not alter the fact that

       the trial court’s determination concerning the extent to which a parent’s parental

       rights in a child are subject to termination on the basis of a particular ground must

       have sufficient support in the trial court’s factual findings.” In re N.D.A., 373 N.C. 71,

       77 (2019). The trial court entered no other findings regarding the cost of care for the

       juvenile Dana or concerning respondent-father’s ability to pay. Cf. In re S.E., 373 N.C.

       360, 367 (2020) (holding that where a trial court’s findings regarding a reasonable

       portion of the cost of care of the child is “a sum greater than zero[,]” the respondent’s

       ability to pay “a sum greater than zero” and her failure to do so were sufficient to
                                            IN RE D.R.J.

                                            2022-NCSC-69

                                         Opinion of the Court



       support an adjudication of grounds under N.C.G.S. § 7B-1111(a)(3)). Moreover, no

       such evidence as to the cost of the child’s care or respondent-father’s ability to pay

       was introduced at the termination hearing or into the record. Consequently, insofar

       as the trial court adjudicated grounds to terminate respondent-father’s parental

       rights pursuant to N.C.G.S. § 7B-1111(a)(3), such an adjudication is unsupported by

       the evidence contained in the record and any resulting findings of fact, and therefore

       must be reversed. See In re Z.G.J., 378 N.C. 500, 2021-NCSC-102, ¶ 33.

¶ 27         The order terminating the parental rights of both parents similarly contained

       a single finding which recognized the ground of dependency to exist. It stated:

                    Per G.S. 7B-1111(a)(6) both parents are incapable of
                    providing for the proper care and supervision of the
                    juvenile such that the juvenile is a dependent juvenile
                    within the meaning of G.S. 7B-101 and there is a
                    reasonable probability that such incapability will continue
                    for the foreseeable future. Neither parent has provided for
                    the financial or housing needs of the child since the child
                    came into the custody of [DSS], and neither is prepared to
                    do so now.

       However, an adjudication under N.C.G.S. § 7B-1111(a)(6)

                    requires the trial court to make two ultimate findings: (1)
                    that the parent is incapable (and will continue to be
                    incapable for the foreseeable future) of providing proper
                    care and supervision to their child, rendering the child a
                    “dependent juvenile” as defined by N.C.G.S. §
                    7B-101(9) . . .; and (2) that the parent lacks an appropriate
                    alternative child care arrangement.

       In re K.C.T., 375 N.C. 592, 596 (2020) (quoting N.C.G.S. § 7B-1111(a)(6) and citing In
                                             IN RE D.R.J.

                                            2022-NCSC-69

                                          Opinion of the Court



       re K.R.C., 374 N.C. 849, 859 (2020)).

¶ 28         DSS forgoes the presentation of any arguments concerning the trial court’s

       purported adjudication under N.C.G.S. § 7B-1111(a)(6), and the GAL concedes that

       the trial court’s findings of fact are insufficient “to support the ground of dependency,

       because the trial court did not address the availability of an alternate placement

       option[.]” We agree with the GAL’s candid acknowledgement that the trial court failed

       to find that respondent-father lacked an appropriate alternative childcare

       arrangement. Moreover, respondent-father was not questioned about potential

       alternative childcare arrangements during his testimony at the termination hearing.

       No other witness addressed the issue. “Since the trial court failed to make this

       required finding and no evidence was presented that would allow it to make such a

       finding,” any such “conclusion that dependency provides a ground for termination

       must be reversed.” In re K.C.T., 375 N.C. at 597.

       D. Dispositional Determination

¶ 29         Lastly, respondent-father argues that the trial court failed to make sufficient

       findings of fact to support its determination that termination of respondent-father’s

       parental rights was in the juvenile Dana’s best interests. However, since we have

       already concluded that the trial court erred by adjudicating the existence of grounds

       to terminate respondent-father’s parental rights under N.C.G.S. § 7B-1111(a), we do

       not need to address this issue. See In re Young, 346 N.C. 244, 252 (1997).
                                              IN RE D.R.J.

                                              2022-NCSC-69

                                          Opinion of the Court



                                       III.    Conclusion

¶ 30          Because respondent-father failed to appeal the underlying adjudication and

       dispositional orders, he is precluded from instituting a collateral attack upon the

       custody determinations in those orders in this appeal from the order terminating his

       parental rights. With regard to the existence of grounds for the termination of

       respondent-father’s parental rights, the termination of parental rights motion failed

       to provide sufficient notice to respondent-father that his parental rights were

       potentially subject to termination under N.C.G.S. § 7B-1111(a)(1), (2) or (7), and

       therefore the trial court erred in adjudicating the existence of those grounds. As to

       the grounds which were adequately alleged in the motion to terminate parental

       rights, insufficient evidence was presented, and thereupon insufficient findings were

       made, to support an adjudication of grounds for termination of parental rights under

       N.C.G.S. § 7B-1111(a)(3) or (6). Accordingly, this Court holds that the trial court erred

       in   adjudicating   the   existence    of   grounds   to   support   a   termination   of

       respondent-father’s parental rights. Therefore, we reverse the trial court’s order.

              REVERSED.